     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 1 of 22



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
NUANCE COMMUNICATIONS, INC.,             )
                                         )
                         Plaintiff,      )
                                         )
v.                                       )        Civil Action
                                         )      No. 19-11438-PBS
OMILIA NATURAL LANGUAGE SOLUTIONS,       )
LTD.,                                    )
                                         )
                         Defendant.      )
________________________________________)

              MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

                            August 6, 2020

Saris, D.J.

    Nuance Communications, Inc. accuses Omilia Natural Language

Solutions, Ltd., of infringing U.S. Patent No. 6,999,925 (the

“‘925 patent”). The parties dispute the claim construction of

four terms: “a second language,” “multi-lingual speech

recognizer,” “generating a second acoustic model,” and

“automatically generate/ing.” The Court held a non-evidentiary

Markman hearing on July 10, 2020 and reviewed technical

tutorials and briefs submitted by both parties.

                              BACKGROUND

    The ʼ925 patent, entitled “Method and Apparatus for

Phonetic Context Adaptation for Improved Speech Recognition,”

describes a method to “automatically generat[e] from a first

speech recognizer a second speech recognizer which can be


                                    1
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 2 of 22



adapted to a specific domain.” ‘925 patent, col. 1, ll. 15-19

(Dkt. 84-1). The patented method “provide[s] for fast and easy

customization of speech recognizers to a given domain,” such as

“a certain language, a multitude of languages, a dialect or a

set of dialects, [or] a certain task area” like medicine or

banking. See id. at col. 2, ll. 21-23, col. 6, ll. 5-8. Speech

recognizers generally match audio input of human speech to

phonemes, or abstractions of individual sounds. To do so,

recognizers determine the probability that an audio file

contains a certain sound, or phone, using the phone’s “phonetic

context.” “Phonetic context” refers to sub-word units consisting

of individual phones with neighboring phones. See ‘id. at col.

4, ll. 35-38.

    “[T]he collection of a large amount of training data and

the subsequent training of a speech recognizer is both expensive

and time consuming.” Id. at col. 1, ll. 61-63. A recognizer is

trained using “labelled training data.” See id. at col. 1, ll.

54-55. The recognizer uses the training data to “construct[] a

binary decision network” with a “predefined number of leaves,”

which are also known as “terminal nodes.” See id. at col. 4, ll.

44, 61, col. 5, l. 6.

    Several methods for “the customization of a general speech

recognizer to a particular domain” predate the ‘925 patent. See

id. at col. 5, ll. 28-67. These methods included “[1]


                                    2
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 3 of 22



‘selecting’ a subset of the general speech recognizer decision

network and the phonetic contexts or [2] simply ‘enhancing’ the

decision network by . . . attaching a new sub-tree with new leaf

nodes and further phonetic contexts.” Id. at col. 7, ll. 12-17.

The ‘925 patent describes the first approach as sub-optimal

because it could not “detect any new phonetic context . . .

relevant to a new domain but not present in the general

recognizer’s inventory.” Id. at col. 5, ll. 59-61. The patent

describes the second approach as sub-optimal because it “still

require[d] the collection of a substantial amount” of training

data. Id. at col. 5, ll. 50-51; see also id. at col. 1, l. 66-

col. 2, l. 3 (describing a third “[c]onventional adaptation

method[]” of “simply provid[ing] a modification of the acoustic

model parameters”)..

    In contrast, the ‘925 patent method requires only a “small

amount of domain specific adaptation data” to adapt a speech

recognizer to a particular domain. Id. at col. 6, ll. 11-16. The

patent “preserves the phonetic context information of the first

speech recognizer” and “simultaneously allows for the creation

of new phonetic contexts.” Id. at col. 2, ll. 45-50. “This is

achieved by . . . re-estimating the decision network and

phonetic contexts based on domain-specific training data.” Id.

at col. 6, ll. 16-20.




                                    3
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 4 of 22



    Figure 1 reflects a preferred embodiment of the ʼ925

patent. The specification makes clear “that the invention is not

to limited to the precise arrangements and instrumentalities

shown” in Figure 1. Id. at col. 2, ll. 63-64.




                                    4
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 5 of 22



    The patent describes the embodiment in Figure 1 as follows.

First, the adaptation data is “passed through the original

decision network” to “obtain a partitioning of the adaptation

data.” Id. at col. 7, ll. 52-59. The system then “insert[s],

delet[es], or adapt[s]” phonetic contexts, “resulting in a new,

re-estimated (domain specific) decision network.” Id. at col. 7,

ll. 8-12, 62-65.

    This method can “significantly improve the recognition rate

within a given target domain” while “avoid[ing] an unacceptable

decrease of recognition accuracy in the original recognizer’s

domain.” Id. at col. 10, ll. 13-18. The patent provides that

this method “can be used for the incremental and data driven

incorporation of a new language into a true multi-lingual speech

recognizer.” Id. at col. 9, ll. 20-22.

    Independent claims 1, 2, 14, 15, and 27 and dependent

claims 12 and 25 of the ʼ925 patent use the disputed terms at

issue here. The claims are as follows:

    1. A computerized method of automatically generating from a
    first speech recognizer a second speech recognizer, said
    first speech recognizer comprising a first acoustic model
    with a first decision network and corresponding first
    phonetic contexts, and said second speech recognizer being
    adapted to a specific domain, said method comprising:
         based on said first acoustic model, generating a
         second acoustic model with a second decision network
         and corresponding second phonetic contexts for said
         second speech recognizer by re-estimating said first
         decision network and said corresponding first phonetic
         contexts based on domain-specific training data,
         wherein said first decision network and said second


                                    5
Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 6 of 22



     decision network utilize a phonetic decision [t]ree to
     perform speech recognition operations, wherein the
     number of nodes in the second decision network is not
     fixed by the number of nodes in the first decision
     network, and wherein said re-estimating comprises
     partitioning said training data using said first
     decision network of said first speech recognizer.

2. A computerized method of automatically generating from a
first speech recognizer a second speech recognizer, said
first speech recognizer comprising a first acoustic model
wit[h] a first decision network and corresponding first
phonetic contexts, and said second speech recognizer being
adapted to a specific domain, said method comprising:
     based on said first acoustic model, generating a
     second acoustic model with a second decision network
     and corresponding second phonetic contexts for said
     second speech recognizer by re-estimating said first
     decision network and said corresponding first phonetic
     contexts based on domain-specific training data,
     wherein said first decision network and said second
     decision network utilize a phonetic decision tree to
     perform speech recognition operations, wherein the
     number of nodes in the second decision network is not
     fixed by the number of nodes in the first decision
     network, wherein said domain-specific training data is
     of a limited amount, and wherein the generating step
     further comprises the steps of:
          identifying at least one acoustic context from
             the domain-specific training data; and
          adding a node to the second decision network for
             the identified context independent of other
             generating step operations.

12. The method of claim 6, wherein said first speech
recognizer is a speech recognizer of at least a first
language and said domain specific training data relates to
a second language and said second speech recognizer is a
multi-lingual speech recognizer of said second language and
said at least first language.

14. A machine-readable storage, having stored thereon a
computer program having a plurality of code sections
executable by a machine for causing the machine to
automatically generate from a first speech recognizer a
second speech recognizer, said first speech recognizer
comprising a first acoustic model with a first decision


                               6
Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 7 of 22



network and corresponding first phonetic contexts, and said
second speech recognizer being adapted to a specific
domain, said machine-readable storage causing the machine
to perform the steps of:
     based on said first acoustic model, generating a
     second acoustic model with a second decision network
     and corresponding said phonetic contexts for said
     second speech recognizer by re-estimating said first
     decision network and said corresponding first phonetic
     contexts based on domain-specific training data,
     wherein said first decision network and said second
     decision network utilize a phonetic decision tree to
     perform speech recognition operations, wherein the
     number of nodes in the second decision network is not
     fixed by the number of nodes in the first decision
     network, and wherein said re-estimating comprises
     portioning said training data using said first
     decision network of said first speech recognizer.

15. A machine-readable storage, having stored thereon a
computer program having a plurality of code sections
executable by a machine for causing the machine to
automatically generate from a first speech recognizer a
second speech recognizer, said first speech recognizer
comprising a first acoustic model with a first decision
network and corresponding first phonetic contexts, and said
second speech recognizer being adapted to a specific
domain, said machine-readable storage causing the machine
to perform the steps of:
     based on said first acoustic model, generating a
     second acoustic model with a second decision network
     and corresponding said phonetic contexts for said
     second speech recognizer by re-estimating said first
     decision network and said corresponding first phonetic
     contexts based on domain-specific training data,
     wherein said first decision network and said second
     decision network utilize a phonetic decision tree to
     perform speech recognition operations, wherein the
     number of nodes in the second decision network is not
     fixed by the number of nodes in the first decision
     network, wherein said domain-specific training data is
     of a limited amount, and wherein the generating step
     further comprises the steps of:
          identifying at least one acoustic context from
             the domain-specific training data; and




                               7
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 8 of 22



                adding a node to the second decision network for
                   the identified context independent of other
                   generating step operations.

    25. The machine-readable storage of claim 19, wherein said
    first speech recognizer is a speech recognizer of at least
    a first language and said domain specific training data
    relates to a second language and said second speech
    recognizer is a multi-lingual speech recognizer of said
    second language and said at least first language.

    27. A computerized method of generating a second speech
    recognizer comprising the steps of:
         identifying a first speech recognizer of a first
            domain comprising a first acoustic model with a
            first decision network and corresponding first
            phonetic contexts;
         receiving domain-specific training data of a second
            domain; and
         based on the first speech recognizer and the domain-
            specific training data, generating a second
            acoustic model of said first domain and said second
            domain comprising a second acoustic model with a
            second decision network and corresponding second
            phonetic contexts, wherein the first domain
            comprises at least a first language, wherein the
            second domain comprises at least a second language,
            and wherein the second speech recognizer is a
            multi-lingual speech recognizer.

Id. at claims 1, 2, 12, 14, 15, 25, 27 (emphases added).

                            LEGAL STANDARD

    Claim construction is an issue of law for the court.

Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996).

“The words of a claim are generally given their ordinary and

customary meaning as understood by a person of ordinary skill in

the art when read in the context of the specification and

prosecution history.” Nevro Corp. v. Bos. Sci. Corp., 955 F.3d

35, 43 (Fed. Cir. 2020) (citation omitted). “There are only two


                                    8
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 9 of 22



exceptions to this general rule: 1) when a patentee sets out a

definition and acts as his own lexicographer, or 2) when the

patentee disavows the full scope of the claim term either in the

specification or during prosecution.” Golden Bridge Tech., Inc.

v. Apple Inc., 758 F.3d 1362, 1365 (Fed. Cir. 2014) (citation

omitted).

    A person of ordinary skill in the art looks to “the words

of the claims themselves, the remainder of the specification,

the prosecution history, and extrinsic evidence concerning

relevant scientific principles, the meaning of technical terms,

and the state of the art.” Phillips v. AWH Corp., 415 F.3d 1303,

1314 (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water, Inc.

v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed.

Cir. 2004)).

    Courts begin claim construction with “the language of the

claims themselves.” Trs. of Columbia Univ. in City of N.Y. v.

Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016). “[C]laims

must be read in view of the specification, of which they are a

part.” Id. (citation omitted). The specification “is the single

best guide to the meaning of a disputed term” and is usually

“dispositive.” Cont. Circuits LLC v. Intel Corp., 915 F.3d 788,

796 (Fed. Cir. 2019) (citation omitted). However, courts should

be careful not to limit the claims to the specific embodiments

in the specification. See Phillips, 415 F.3d at 1320.


                                    9
       Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 10 of 22



       The prosecution history “often inform[s] the meaning of the

claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the

course of prosecution.” Id. at 1317. Examining prosecution

history “ensure[s] that claims are not argued one way in order

to maintain their patentability and in a different way against

accused infringers.” Aylus Networks, Inc. v. Apple Inc., 856

F.3d 1353, 1360 (Fed. Cir. 2017).

       In general, extrinsic evidence is “less reliable than the

patent and its prosecution history in determining how to read

claim terms.” Phillips, 415 F.3d at 1318.

                                 DISCUSSION

  I.     “a second language” (Claims 12, 25, 27)

   Claim Term            Nuance’s Proposed          Omilia’s Proposed
                           Construction                Construction
“a second             a language other than       a second language not
language”             the first language of       incorporated in the
                      the first                   first acoustic model
                      domain/speech               / speech recognizer
                      recognizer

       Nuance argues that “a second language” is any language

other than the first language of the first domain or speech

recognizer. In Nuance’s view, the first domain may therefore

include the first and second language. Omilia disagrees, arguing

that the second language cannot be at all “incorporated” in the

decision network of the first speech recognizer.




                                      10
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 11 of 22



    The Court begins its analysis with the claim language.

Dependent claims 12 and 25 provide that the “first speech

recognizer is a speech recognizer of at least a first language,”

“domain specific training data relates to a second language,”

and the “second speech recognizer is a multi-lingual speech

recognizer of said second language and said at least first

language.” ‘925 patent at col. 11, ll. 59-64, col. 13, l. 29-

col. 14, l. 3. Independent claim 27 states that the domain of

the first speech recognizer “comprises at least a first

language,” the “second domain comprises at least a second

language,” and “the second speech recognizer is a multi-lingual

speech recognizer.” Id. at col. 14, ll. 20-24.

    The parties agree that “language” has a plain and ordinary

meaning. See Tr. at 20:3-9 (statement by Nuance’s counsel at

Markman hearing); Dkt. 91-1 at 6 (audio narration of Omilia’s

technical tutorial) (“A language is a collection of words and a

grammar which allows members of a community to communicate

fluently. A language also includes pronunciation rules which

express words in terms of phones.”).

    Omilia urges the Court to adopt a definition that would

prohibit the second language from being incorporated in the

first speech recognizer. No such limitation exists in the claim

language or in the specification, however. Claims 12, 25, and 27

all state that the first domain includes “at least a first


                                    11
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 12 of 22



language.” ‘925 patent at col. 11, ll. 59-60, col. 13, ll. 30-

31; col. 14, ll. 20-21. The inclusion of the term “at least”

makes clear that components of languages other than the first

language may be present in the first speech recognizer. See

Howmedica Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d

1337, 1344 (Fed. Cir. 2008) (noting “at least one” means “one or

more”); see also ‘925 patent at col. 6, ll. 3-8 (explaining that

in the specification a “domain might refer to a certain

language, a multitude of languages, a dialect or set of

dialects, [or] a certain task area or set of task areas”).

    Omilia argues that the second language cannot be

incorporated into the first speech recognizer because the

specification states that the ‘925 method “can be used for the

. . . incorporation of a new language into a true multi-lingual

speech recognizer.” ‘925 at col. 9, ll. 19-24 (emphases added).

Omilia contends that, because this portion of the specification

frames the second language as a “new language,” the term “a

second language” must be construed as a language not

incorporated into the first domain. However, this portion of the

specification merely states that the ‘925 method “can be” used

to add a new language. A court should “not read limitations from

the specification into claims” absent indication that the

patentee intended the claims to be so limited. Thorner v. Sony

Computer Entm’t Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012);


                                    12
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 13 of 22



see also Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 904

(Fed. Cir. 2004) (“[I]t is improper to read a limitation from

the specification into the claims.”). Omilia provides no such

indication of intent.

    The Court therefore construes “a second language” to mean

“a language other than the first language of the first

domain/speech recognizer.”

  II.   “multi-lingual speech recognizer” (Claims 12, 25, 27)

   Claim Term          Nuance’s Proposed          Omilia’s Proposed
                         Construction                Construction
“multi-lingual      A speech recognizer         A speech recognizer
speech              with an acoustic model      incorporating at
recognizer”         that covers sound           least the first
                    units of multiple           language and adding
                    languages                   the second language
                                                (i.e. not
                                                present/incorporated
                                                in the first
                                                recognizer)


    Nuance argues that a “multi-lingual” speech recognizer has

an acoustic model that covers “sound units” of multiple

languages. However, the claims refer only to “language[s].” See

‘925 patent at col. 11, ll. 59-64; col. 13, l. 29-col. 14, l. 3;

col. 14, ll. 20-24. Omilia argues that a multi-lingual speech

recognizer should “incorporat[e]” a first language and “add[]” a

second language, but for the reasons stated above, claims 12,

25, and 27 do not use those terms. The Court will not import

limitations from the specification into claim terms, absent a



                                    13
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 14 of 22



clear indication of intent by the patentee. See Liebel-Flarsheim

Co., 358 F.3d at 904.

    The Court therefore gives “multi-lingual” its plain and

ordinary meaning. See Dkt. 85-5 (Merriam-Webster Dictionary)

(“of, having, or expressed in several languages” or “using or

able to use several languages especially with equal fluency”);

see also Dkt. 85-6 (Dictionary.com) (“dealing with or involving

several or many languages”). “Multi-lingual speech recognizer”

accordingly means “a speech recognizer that is able to cover

more than one language.”

  III.   “generating a second acoustic model” (Claim 27)

   Claim Term         Nuance’s Proposed           Omilia’s Proposed
                         Construction               Construction
“generating a       Plain and ordinary         “generating a second
second acoustic     meaning                    acoustic model”
model”                                         requires “re-
                                               estimating said first
                                               decision network and
                                               said corresponding
                                               first phonetic
                                               contexts”

    The parties dispute whether independent claim 27 requires

the computerized generation of a second speech recognizer to

occur via re-estimation of the first decision network and its

corresponding phonetic contexts. Omilia contends that the

specification language and prosecution history demonstrate that

“generating a second acoustic model,” as used in claim 27,

requires “re-estimating said first decision network and said



                                    14
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 15 of 22



corresponding first phonetic contexts.” Nuance argues that the

inclusion of the “re-estimating” limitation in claims 1 and 14

demonstrates that its omission in claim 27 was intentional.

Moreover, Nuance argues that Omilia’s proposed construction

would impermissibly import limitations from the specification

into claim 27.

    The Court may depart from the plain and ordinary meaning of

a claim term if “the patentee disavows the full scope of the

claim term either in the specification or during prosecution.”

Golden Bridge, 758 F.3d at 1365. Disavowal “need not be

explicit.” Poly-America, L.P. v. API Indus., Inc., 839 F.3d

1131, 1136 (Fed. Cir. 2016). “[A]n inventor may disavow claims

lacking a particular feature when the specification describes

‘the present invention’ as having that feature.” Id. “An

inventor may also disavow claim scope ‘by distinguishing the

claimed invention over the prior art.’” Techtronic Indus. Co.

Ltd. v. Int’l Trade Comm’n, 944 F.3d 901, 907 (Fed. Cir. 2019)

(quoting Ekchian v. Home Depot, Inc., 104 F.3d 1299, 1304 (Fed.

Cir. 1997)).

    Here, the ‘925 patent disavows the full scope of the claim

term “generating an acoustic model.” After describing prior art,

the specification states, “Orthogonally to these previous

approaches, the present invention focuses on the re-estimation

of phonetic contexts.” ‘925 patent at col. 6, ll. 66-67; see


                                    15
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 16 of 22



Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 936

(Fed. Cir. 2013) (explaining that when a patent “describes the

features of the ‘present invention’ as a whole, this description

limits the scope of the invention”); Hill-Rom Servs., Inc. v.

Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (stating

that a patent claim is limited “when the specification

describe[s] that feature as a ‘very important feature . . . in

an aspect of the present invention’ and disparage[s]

alternatives to that feature”). Furthermore, under a subsection

describing the ‘925 patent’s proffered “Solution,” the

specification states that the invention “is achieved by using

the speech recognizer’s decision network and its corresponding

phonetic contexts as a starting point and by re-estimating the

decision network and phonetic contexts based on domain-specific

training data.” ‘925 patent at col. 6, ll. 16-20; see also ‘925

patent Abstract (“A second acoustic model . . . can be generated

by re-estimating the first decision network and the

corresponding first phonetic contexts . . .); id. at col. 2, ll.

40-44 (under “Summary of the Invention”) (“A second acoustic

model . . . can be generated by re-estimating the first decision

network and the corresponding first phonetic contexts based on

domain-specific training data.”)

    This construction is consistent with the fact that the

patent describes other methods of “generating a second acoustic


                                    16
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 17 of 22



model” only to distinguish those methods from the ‘925 method.

See ‘925 patent at col. 1, l. 66-col. 2, l. 3; col. 5, ll. 27-

46; see also Dkt. 86 ¶ 49 (Nuance’s expert declaration)

(asserting that a second acoustic model could be generated

without re-estimating but failing to state whether those other

methods predated the ‘925 patent).

    The patentee also disavowed the full scope of the claim

term during prosecution. The original patent application

included claim 27 as a dependent claim that depended upon an

independent claim specifying that the generation of a second

acoustic model occurred “by re-estimating said first decision

network and said corresponding first phonetic contexts.” See

Dkt. 84-4 at 24, 22 (Nov. 13, 2001). The Examiner later rejected

the underlying independent claim and directed the Applicants to

rewrite claim 27 in independent form “including all of the

limitations of the base claim and any intervening claims.” Dkt.

84-3 at 9 (May 23, 2005). Cf. 3M Innovative Props. Co. v.

Tredegar Corp., 725 F.3d 1315, 1332 (Fed. Cir. 2013) (explaining

that “an examiner’s statement during reexamination [is] . . .

representative of how one of skill in the art would understand

the term.”). The Applicants then proposed an independent

replacement for the previously dependent claim 27. See Dkt. 84-5

at 8 (Feb. 3, 2005). The Applicants failed to include the re-

estimation language but did explain that the newly written claim


                                    17
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 18 of 22



“emphasize[d] the subject matter that [was already] indicated as

allowable” by the Examiner. Id. at 11. The Applicants also

stated that “[n]o new matter [was] added as a result of [the]

amendment[].” Id.

    Nuance contends that the exclusion of the “re-estimating”

limitation from claim 27 at that time was intentional because

the Applicants added the “re-estimating” language to other

claims during the same editing step. Cf. Akzo Nobel Coatings,

Inc. v. Dow Chem. Co., 811 F.3d 1334, 1340 (Fed. Cir. 2016)

(rejecting proposed construction that would render a limitation

superfluous). However, Applicants represented that they had

added no new matter at that step. Accordingly, while the

prosecution history is not crystal clear, the patentee’s

statements undercut the assertion that “generating a second

acoustic model” should be broadly read. Read as a whole, the

prosecution history is consistent with the construction of

“generating a second acoustic model” as requiring “re-estimating

said first decision network and said corresponding first

phonetic contexts.”

    Nuance also argues that Omilia’s proposed construction

either impermissibly gives “generating a second acoustic model”

a different meaning in claim 27 than in claims 1, 2, 14, and 15,

or renders the “re-estimating” limitation in those claims

redundant. The Federal Circuit recognizes a “presumption that


                                    18
       Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 19 of 22



the same terms appearing in different portions of the claims

should be given the same meaning,” but this presumption can be

defeated if “it is clear from the specification and prosecution

history that the terms have different meanings at different

portions of the claims.” PODS, Inc. v. Porta Stor, Inc., 484

F.3d 1359, 1366 (Fed. Cir. 2007) (quoting Fin Control Sys. Pty,

Ltd. v. OAM, Inc., 265 F.3d 1311, 1318 (Fed. Cir. 2001)). Here,

Omilia has produced clear language in the specification and

prosecution history that “generating a second acoustic model”

has a different meaning in claim 27 than in claims 1, 2, 14, and

15.

       The Court holds that the term “generating a second acoustic

model” in claim 27 requires “re-estimating said first decision

network and said corresponding first phonetic contexts.”

  IV.    “automatically generate/ing” (Claims 1, 2, 14, 15)

      Claim Term         Nuance’s Proposed          Omilia’s Proposed
                           Construction                Construction
“automatically        Generate/ing, at least      Generate/ing by a
generate/ing”         in part by a computer       computer without
                                                  human intervention


       Claims 1 and 2 provide “computerized method[s] of

automatically generating from a first speech recognizer a second

speech recognizer.” ‘925 Patent at col. 10, ll. 42-43; col. 10,

ll. 62-63. Claims 14 and 15 claim a “machine-readable storage,

having stored thereon a computer program having a plurality of



                                      19
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 20 of 22



code sections executable by a machine for causing the machine to

automatically generate from a first speech recognizer a second

speech recognizer.” Id. at col. 12, ll. 1-5; col. 12, ll. 25-29.

    The parties agree that the claimed steps in claims 1, 2,

14, and 15 must be performed by a computer. However, they

disagree as to whether the term “automatically generate/ing”

permits or excludes human intervention as to other unclaimed

steps during the execution of the claimed method.

    Nuance argues that “automatically generate/ing” means

“generate/ing at least in part by a computer.” This construction

encompasses embodiments that might require human intervention

during unclaimed patent steps. In support, Nuance identifies two

unclaimed portions of the patent that contemplate human

activity, namely the collection of training data, ‘925 Patent at

col. 7, ll. 32-36, col. 9, ll. 45-47, and the setting of

“[p]hone questions and splitting thresholds,” id. at col. 7, ll.

66-col. 8, l. 3. Neither of these manual activities is recited

in the relevant claims. Nuance’s expert states that because “the

claimed invention does not exclude manual steps . . . a human

may initiate, interrupt, or provide input for the computerized

methods or apparatuses.” Dkt. 86 ¶¶ 54, 59.

    In contrast, Omilia argues that automatically generating

means generating “by a computer without human intervention.”

Omilia contends that because claims 1 and 2 already provide for


                                    20
     Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 21 of 22



a “computerized method” and claims 14 and 15 provide for “a

computer program . . . executable by machine,” the patent’s

inclusion of the phrase “automatically generate/ing” must

preclude human intervention, even during unclaimed steps that

occur during the execution of the claimed method. In support,

Omilia points to a portion of the specification that states that

the “present invention also can be realized . . . [in] [a]ny

kind of computer system.” ‘925 patent at col. 3, ll. 9-11.

    The Court adopts the plain and ordinary meaning of

“automatically generate/ing.” The Federal Circuit has used

“automatic” to mean “a process that, once initiated, is

performed by a machine without the need for manually performing

that process.” See Whitserve, LLC v. Comput. Packages, Inc., 694

F.3d 10, 19 (Fed. Cir. 2012). This construction of “automatic”

does not preclude all human intervention. See id. (“A machine

may still perform the claimed process automatically, even though

a human might manually initiate or interrupt the process.”); see

also CollegeNet, Inc. v. ApplyYourself, Inc., 418 F.3d 1225,

1235 (Fed. Cir. 2005) (construing “automatically” to mean “once

initiated, the function is performed by a machine, without the

need for manually performing the function”).




                                    21
      Case 1:19-cv-11438-PBS Document 157 Filed 08/06/20 Page 22 of 22



                                   ORDER

      For the reasons stated above, the Court construes the

disputed terms as follows:

  -   “a second language” means “a language other than the first
      language of the first domain/speech recognizer”

  -   “multi-lingual speech recognizer” means “a speech
      recognizer that is able to use more than one language”

  -   “generating a second acoustic model” requires “re-
      estimating said first decision network and said
      corresponding first phonetic contexts”

  -   “automatically generate/ing” means “generating by a
      computer without the need for manually performing that
      process but not excluding human intervention”


SO ORDERED.


                                   /s/ PATTI B. SARIS
                                   Patti B. Saris
                                   United States District Judge




                                     22
